As filed with the U.S. Securities and Exchange Commission on December 2, 2013 Registration No.333-184924 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1525 Pointer Ridge Place Bowie, Maryland 20716 (301)430-2500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James W. Cornelsen President and Chief Executive Officer Old Line Bancshares, Inc. 1525 Pointer Ridge Place Bowie, Maryland 20716 (301)430-2500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Frank C. Bonaventure, Esq. Ober, Kaler, Grimes & Shriver 100 Light Street Baltimore, Maryland 21202 (410) 685-1120 If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, as amended, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non–accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)¨ This Post-Effective Amendment No. 2 to Registration Statement on Form S-4 (No. 333-184924) shall hereafter become effective in accordance with the provisions of Section 8(c) of the Securities Act of 1933, as amended. Explanatory Note Old Line Bancshares, Inc., a Maryland corporation (the “Registrant”), hereby amends its Registration Statement on Form S-4, Registration No. 333-184924 (the “Form S-4”), by filing this Post-Effective Amendment No. 2.The Form S-4, as amended by Post-Effective Amendment No. 1 and this Post-Effective Amendment No. 2, is referred to as the “Registration Statement.”The Registrant filed the Form S-4, which registered for sale 2,963,653 shares of its common stock, par value $0.01 per share (“Common Stock”), in connection with the merger (the “Merger”) of WSB Holdings, Inc. with and into the Registrant, which Merger was effective on May 3, 2013.Post-Effective Amendment No. 1 to the Form S-4 converted the registration of 2,785 of such shares of Common Stock for issuance pursuant to WSB Holdings, Inc. 1997 Omnibus Stock Plan following the Merger (the “Plan”).The Registrant issued 2,909,486 shares of Common Stock in the Merger.No shares of Common Stock were issued under the Plan, and no options or other equity-based awards remain outstanding under the Plan; as a result no shares of Common Stock may be issued under the Plan.Therefore, in accordance with the undertaking made by the Registrant in the Registration Statement to remove from registration by means of a post-effective amendment any of its securities being registered under the Registration Statement that remain unsold at the termination of the offering, the Registrant hereby amends the Registration Statement to deregister the 54,167 shares of Common Stock that were registered but unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the city of Bowie, State of Maryland, on December 2, 2013. OLD LINE BANCSHARES, INC. By: /s/ James W. Cornelsen James W. Cornelsen, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this post-effective amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated: Name Title Date /s/James W. Cornelsen Director, President and James W. Cornelsen Chief Executive Officer December 2, 2013 (Principal Executive Officer) /s/Mark A. Semanie Chief Operating Officer, Acting Mark A. Semanie Chief Financial Officer (Principal Accounting and Financial Officer) December 2, 2013 * Director and Craig E. Clark Chairman of the Board December 2, 2013 * Director December 2, 2013 G. Thomas Daugherty * Director December 2, 2013 Daniel W. Deming * Director December 2, 2013 James F. Dent * Director December 2, 2013 Andre' J. Gingles Director William J. Harnett Director Carla Hargrove McGill * Director December2, 2013 Frank Lucente, Jr. * Director December2, 2013 Gail D. Manuel * Director December 2, 2013 John D. Mitchell * Director December 2, 2013 Gregory S. Proctor, Jr. * Director December 2, 2013 Jeffrey A. Rivest Director Suhas R. Shah Director December 2, 2013 Michael J. Sullivan * Director December 2, 2013 John M. Suit, II * Director December 2, 2013 Frank E. Taylor * As Attorney-in-fact By: /s/ James W. Cornelsen James W. Cornelsen
